DETAILED ACTION

Response to Amendment
Claims 1-2, 7-9, 12-13, 18, 20-22, 26-27, 29-30, 33-34, 38, and 43-44 are pending in the application, with claims 33-34, 38 and 43 currently withdrawn.  Previous grounds of rejection have been withdrawn as a result of the amendment to the claims submitted 1/28/2022.

Election/Restrictions
Claim 1 is allowable. The restriction requirement among groups of inventions, as set forth in the Office action mailed on 5/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-IV is withdrawn.  Claims 33-34, 38 and 43, directed to non-elected groups are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

TO THE CLAIMS

Claims 33, 34, 38 and 43 have been re-joined, their status changed from “withdrawn”

Allowable Subject Matter
Claims 1-2, 7-9, 12-13, 18, 20-22, 26-27, 29-30, 33-34, 38, and 43-44 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 1/28/2022 with respect to amended instant independent claim 1 have been found persuasive.  Instant independent claim 1 discloses an anode comprising an active material that is an integrated multiphase metallic foil, the foil is a 
Fasching, Hoekje, Seki, Yang, Nagayama, Zhang, and Zhamu are considered to be the prior art references of record closest to the aforementioned limitations of the instant independent claims.  However, none of the above mentioned references, alone or in combination, discloses nor renders obvious all of the aforementioned claim limitations.  Namely, as persuasively argued by the Applicants, the structure of the integrated multiphase rolled metallic foil having the structural attributes as set forth in the claims is not disclosed nor rendered obvious by the aforementioned prior art references.  Fasching, at most, discloses different combinations of metals as collector/electrode material.  Combining with any of the aforementioned references does not disclose or render obvious the limitations of the instant claims.
A further search disclosed Rovick et al. (US 2006/0139850), who discloses in Figs 1-11, a battery ([0004]) including an electrode substrate/collector formed of multi-phase metal alloys ([0036]).  However, these alloys do not have the structure of the integrated multiphase metallic material of the instant claims.
Therefore, instant independent claims 1 and 34 are found allowable over the prior art references of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725